DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 11/29/2022 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
“caliber wherein” in line 3 should read “caliber, wherein”.
“collator wherein” in line 5 should read “collator, wherein”.
“caliber and wherein” in line 6 should read “caliber, wherein”.
“orientation and” in line 8 should read “orientation, and”.
“channel wherein” in line 10-11 should read “channel, wherein”.
“wherein positioning” in line 12 should read “wherein the positioning”.
“proximate the flipper tray wherein” in line 14 should read “proximate to the flipper tray, wherein”.
“furrow;” in line 18 should read “one of the furrows;”.
“chutes thereby” in line 21 should read “chutes, thereby”.
“in an ammunition tray, the ammunition tray configured” in lines 24-25 should read “of an ammunition tray configured”.
“caliber, with a down chute” in line 25 should read “caliber with a corresponding one of the down chutes”.
“the down” in line 27 should read “the corresponding down”.
Claim 2 is objected to because of the following informality: “assembly and” in line 2 should read “assembly, and the”.
Claim 3 is objected to because of the following informality: “assembly and” in line 3 should read “assembly, and”.
Claim 5 is objected to because of the following informalities:
“software wherein” in line 2 should read “software, wherein”.
“on ammunition” in line 4 should read “on an ammunition”.
Claim 6 is objected to because of the following informality: “software wherein” in line 2 should read “software, wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein the ammunition channel is alternatively laterally displaced along a vertical path;” in lines 8-9. However, Paragraph 0016 of the Patent Application Publication of the instant application discloses that each round of ammunition (not the ammunition channel) is alternatively laterally displaced along a vertical zig-zag path. Thus, the limitation is not properly described in the specification.
The examiner suggests amending the limitation to read as follows in order to overcome this rejection: “wherein each round is alternately laterally displaced along a vertical zig-zag path;”.
Claims 2-6 are rejected as being indefinite because they depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "The apparatus of claim 1," in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “The method for convertible ammunition packaging according to claim 1,”.
Claim 5 recites the limitation "said software portions" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said instructions”.
Claim 6 recites the limitation "The apparatus of claim 1," in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “The method for convertible ammunition packaging according to claim 1,”.
Claim 6 recites the limitation "said software portions" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said instructions”.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious the steps of: positioning a down chute assembly proximate to a flipper tray, wherein the down chute assembly includes a plurality of down chutes of a first ammunition caliber in a vertical orientation, the plurality of down chutes matching a plurality of furrows of the flipper tray configured for the first ammunition caliber, each down chute configured to accept a single round of ammunition residing in a corresponding one of the furrows in a horizontal orientation; rotating the flipper tray 90 degrees from the horizontal orientation to the vertical orientation responsive to the plurality of furrows being aligned with the plurality of down chutes, thereby placing each single round of ammunition residing in the corresponding furrow in the aligned down chute of the down chute assembly in the vertical orientation.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claims 2-6, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731